Citation Nr: 1811807	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  13-26 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than November 1, 2010 for the addition of the Veteran's child S.I. as a dependent.

2.  Entitlement to the addition of L.S.I. as a dependent spouse.

3.  Whether the debt in the amount of $15,411.00 created by the removal of M.I. as a dependent spouse is valid.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1984 to August 1985.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran withdrew his request for a hearing before the Board in October 2017.


FINDING OF FACT

In October 2017, prior to the issuance of a decision in the appeal, the Veteran, through his representative, withdrew his appellate claims of entitlement to an earlier effective date for the addition of dependent child S.I., entitlement to addition of L.S.I. as a dependent spouse and the validity of a debt in the amount of $15,411.00 due to overpayment.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In an October 2017 written statement, the Veteran's representative withdrew the appeal in connection with all issues on appeal.  Accordingly, the Board does not have jurisdiction to review these appellate claims, and they are dismissed.


ORDER

The appeal is dismissed.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


